DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-14 are pending in the instant invention.  According to the Amendments to the Claims, filed July 9, 2020, claims 4, 6, 9-11, 13 and 14 were amended and claims 15-26 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/IB2019/050143, filed January 9, 2019, which claims priority under 35 U.S.C. § 119(a-d) to: a) IN 201841012446, filed April 2, 2018; b) IN 201841006254, filed February 19, 2018; and c) IN 201841000955, filed January 9, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1-4, drawn to crystalline Form D18 of Ibrutinib, shown to the right; (2) claims 5 and 6, drawn to a process for preparing crystalline Form D18 of Ibrutinib, shown to the right; (3) claims 7-10, drawn to a crystalline Form D19 of Ibrutinib, shown to the right; (4) claims 11 and 12, drawn to a process for preparing crystalline Form D19 of Ibrutinib, shown to the right; (5) claim 13, drawn to a pharmaceutical composition comprising crystalline Form D18 of Ibrutinib, shown to the right above; and (6) claim 15, drawn to a pharmaceutical composition comprising crystalline Form D19 of Ibrutinib, shown to the right above, respectively.
	Thus, a first Office action and prosecution on the merits of claims 1-14 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of Ibrutinib into the abstract, to overcome this objection.


Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	Crystalline Form D18 of Ibrutinib of the formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

	wherein crystalline Form D18 of Ibrutinib is an octanoic acid solvate;

	wherein crystalline Form D18 of Ibrutinib is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 4.23º ± 0.20 º2, 8.43º ± 0.20 º2, and 12.65º ± 0.20 º2; and

	wherein the X-ray powder diffraction pattern is determined on a diffractometer using copper K radiation.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The crystalline Form D18 of Ibrutinib of claim 1, wherein the crystalline Form D18 of Ibrutinib is further characterized by a powder X-ray diffraction pattern comprising additional characteristic peaks (º2) at 16.89º ± 0.20 º2, 17.33º ± 0.20 º2, 18.70º ± 0.20 º2, 21.13º ± 0.20 º2, and 24.05º ± 0.20 º2.

	Appropriate correction is required.


	Claim 3 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The crystalline Form D18 of Ibrutinib of claim 1, wherein the crystalline Form D18 of Ibrutinib is further characterized by a powder X-ray diffraction pattern as shown in Figure 5.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for preparing crystalline Form D18 of Ibrutinib of the formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

	wherein crystalline Form D18 of Ibrutinib is an octanoic acid solvate;

	wherein crystalline Form D18 of Ibrutinib is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 4.23º ± 0.20 º2, 8.43º ± 0.20 º2, and 12.65º ± 0.20 º2;

	wherein the X-ray powder diffraction pattern is determined on a diffractometer using copper K radiation; and

	wherein the process comprises the following steps:

(a)	admixing Ibrutinib with octanoic acid;

(b)	adding an anti-solvent selected from the group consisting of cyclohexane, n-heptane, hexane, methylcyclohexane, methyl tert-butyl ether, and pentane, or a mixture thereof, to the mixture provided in step (a); and

(c)	isolating crystalline Form D18 of Ibrutinib.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The process of claim 5, wherein the anti-solvent is selected from the group consisting of n-heptane and methyl tert-butyl ether, or a mixture thereof.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	Crystalline Form D19 of Ibrutinib of the formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

	wherein crystalline Form D19 of Ibrutinib is a hexanoic acid solvate;

	wherein crystalline Form D19 of Ibrutinib is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 4.48º ± 0.20 º2, 8.97º ± 0.20 º2, and 12.25º ± 0.20 º2; and

	wherein the X-ray powder diffraction pattern is determined on a diffractometer using copper K radiation.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The crystalline Form D19 of Ibrutinib of claim 7, wherein the crystalline Form D19 of Ibrutinib is further characterized by a powder X-ray diffraction pattern comprising additional characteristic peaks (º2) at 18.05º ± 0.20 º2, 19.90º ± 0.20 º2, 21.49º ± 0.20 º2, and 23.26º ± 0.20 º2.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The crystalline Form D19 of Ibrutinib of claim 7, wherein the crystalline Form D19 of Ibrutinib is further characterized by a powder X-ray diffraction pattern as shown in Figure 8.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for preparing crystalline Form D19 of Ibrutinib of the formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

	wherein crystalline Form D19 of Ibrutinib is a hexanoic acid solvate;

	wherein crystalline Form D19 of Ibrutinib is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 4.48º ± 0.20 º2, 8.97º ± 0.20 º2, and 12.25º ± 0.20 º2;

	wherein the X-ray powder diffraction pattern is determined on a diffractometer using copper K radiation; and

	wherein the process comprises the following steps:


(a)	admixing Ibrutinib with hexanoic acid;

(b)	adding an anti-solvent selected from the group consisting of cyclohexane, n-heptane, hexane, methylcyclohexane, methyl tert-butyl ether, and pentane, or a mixture thereof, to the mixture provided in step (a); and

(c)	isolating crystalline Form D19 of Ibrutinib.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The process of claim 11, wherein the anti-solvent is selected from the group consisting of n-heptane and methyl tert-butyl ether, or a mixture thereof.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising crystalline Form D18 of Ibrutinib of claim 1 and one or more pharmaceutically acceptable excipients.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising crystalline Form D19 of Ibrutinib of claim 7 and one or more pharmaceutically acceptable excipients.

	Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 2 and 13 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, about, in claims 1 and 2, respectively, is a relative term which renders the claims indefinite.  The term, about, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, about. Similarly, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claims, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, crystalline Form D18 of Ibrutinib has been rendered indefinite by the use of the term, about. {See Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir.2007); W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 5 and 6 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that claim 5 recites the physicochemical property, A process for preparing crystalline Form D18 of Ibrutinib, in line 1 of the claim.
	Similarly, the inventor or joint inventor should further note that the aforementioned physicochemical property renders the instant invention ambiguous, vague, incoherent, opaque and/or otherwise unclear to the examiner and fails to meet the statutory requirements of 35 U.S.C. § 112(b), since the limitation merely states a physicochemical property (i.e. crystallinity) without providing any clarity regarding how the physicochemical property is imparted.
	Likewise, the inventor or joint inventor should further note that the instantly recited crystalline physicochemical property does not appear to emanate from and/or does not appear to be an inherent or salient property of crystalline Form D18 of Ibrutinib prepared by the instantly recited process.
	Next, the inventor or joint inventor should further note that the examiner is uncertain whether the instantly recited process for preparing crystalline Form D18 of Ibrutinib requires an additional unrecited component to be admixed therewith, such as a stabilizer, bulking agent, solvent or buffer, to impart the crystalline physicochemical property.
	Consequently, the inventor or joint inventor should further note that since the instantly recited process for preparing crystalline Form D18 of Ibrutinib incorporates the aforementioned ambiguous, vague, incoherent, opaque and/or otherwise unclear crystalline physicochemical property, the instantly recited process for preparing crystalline Form D18 of Ibrutinib is rendered indefinite under 35 U.S.C. § 112(b), since one of ordinary skill in the art may not reasonably determine the metes and bounds of crystalline Form D18 of Ibrutinib prepared by the instantly recited process, due to an inability to establish the metes and bounds encompassed by the crystalline physicochemical property.
	Then, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a), as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 5 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, anti-solvent, is a relative term which renders the claim indefinite.  The term, anti-solvent, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 5, uses open language, such as such as, to define the term, anti-solvent, as methyl tert-butyl ether; aliphatic or alicyclic hydrocarbons such as hexane, heptane, pentane, cyclohexane, methyl cyclohexane, or the like; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for preparing crystalline Form D18 of Ibrutinib has been rendered indefinite by the use of the term, anti-solvent.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 7, 8 and 14 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, about, in claims 7 and 8, respectively, is a relative term which renders the claims indefinite.  The term, about, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, about. Similarly, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claims, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, crystalline Form D19 of Ibrutinib has been rendered indefinite by the use of the term, about. {See Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir.2007); W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 11 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, anti-solvent, is a relative term which renders the claim indefinite.  The term, anti-solvent, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 5, uses open language, such as such as, to define the term, anti-solvent, as methyl tert-butyl ether; aliphatic or alicyclic hydrocarbons such as hexane, heptane, pentane, cyclohexane, methyl cyclohexane, or the like; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for preparing crystalline Form D19 of Ibrutinib has been rendered indefinite by the use of the term, anti-solvent.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 4 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 4 is rejected under 35 U.S.C. § 112(d) because the recitation of a physicochemical property for a compound must result in a further structural limitation in the compound, in order to be further limiting.  In the instant dependent claim, crystalline Form D18 of Ibrutinib, as recited in claim 1, is an octanoic acid solvate.  Consequently, since the physicochemical property of crystalline Form D18 of Ibrutinib, as recited in claim 1, whereby crystalline Form D18 of Ibrutinib is an octanoic acid solvate, fails to result in a further structural limitation to crystalline Form D18 of Ibrutinib, as recited in claim 1, and/or fails to include all the limitations of crystalline Form D18 of Ibrutinib, as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 10 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 10 is rejected under 35 U.S.C. § 112(d) because the recitation of a physicochemical property for a compound must result in a further structural limitation in the compound, in order to be further limiting.  In the instant dependent claim, crystalline Form D19 of Ibrutinib, as recited in claim 7, is a hexanoic acid solvate.  Consequently, since the physicochemical property of crystalline Form D19 of Ibrutinib, as recited in claim 7, whereby crystalline Form D19 of Ibrutinib is a hexanoic acid solvate, fails to result in a further structural limitation to crystalline Form D19 of Ibrutinib, as recited in claim 7, and/or fails to include all the limitations of crystalline Form D19 of Ibrutinib, as recited in claim 7, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624